



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the
    Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding
    judge or justice may make an order directing that any information that could
    identify the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)       any of the
    following offences;

(i)   an offence under
    section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1,
    173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under
    section 144 (rape), 145 (attempt to commit rape), 149 (indecent assault on
    female), 156 (indecent assault on male) or 245 (common assault) or subsection
    246(1) (assault with intent) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 4,
    1983, or

(iii) an offence under
    subsection 146(1) (sexual intercourse with a female under 14) or (2) (sexual
    intercourse with a female between 14 and 16) or section 151 (seduction of a
    female between 16 and 18), 153 (sexual intercourse with step-daughter), 155
    (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)       two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)   at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6       (1)
Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.






CITATION:
R. v. McKoy, 2011
          ONCA 41





DATE: 20110118



DOCKET: C48358



COURT OF APPEAL FOR ONTARIO



MacPherson, Sharpe and Juriansz JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Darol Joseph McKoy



Appellant



Wayne A. Rumble, for the appellant



Robert Gattrell, for the respondent



Heard and released orally: January 14, 2011



On appeal from the conviction entered on October
          9, 2007, by Justice Lorne E. Chester of the Ontario Court of Justice.



ENDORSEMENT



[1]

The appellant appeals his convictions for three counts
    of sexual interference. He alleges the assistance he received from his counsel
    at trial was ineffective, basing his claim primarily on his counsels failure
    to watch video recordings of interviews of the complainants and other witnesses
    prior to trial and his failure to interview two witnesses suggested to him by
    the appellant.

[2]

We agree. Although trial counsel took several useful
    steps early in these proceedings, including obtaining an early trial date in accordance
    with his clients instructions, he clearly did not properly prepare for the
    trial, a fact he practically admitted when cross-examined for this appeal
    because it was a very busy time in his practice. In particular, he failed to
    respond to a fundamental change in one of the complainants mothers version of
    how one of the complainants disclosed the alleged sexual assault. The
    fundamental change would have been readily apparent from viewing the video
    statement of the mother to the police, or even from the Crowns summary of that
    statement.  On the record, we conclude
    that trial counsels failure to respond flowed from his almost complete lack of
    preparation for trial.

[3]

Moreover, having agreed that the complainants evidence
    at trial could be introduced by way of their videotaped statements to the
    police, trial counsel did not review them at all before the trial. As a result,
    he was not able to consider the best way to structure his cross-examination of
    the complainants. Moreover, he essentially had to wing it when it came to
    cross-examining the complainants, which is plainly inadequate in relation to
    the key witnesses against his client in a serious criminal prosecution.

[4]

In addition, the appellant provided his counsel with
    the names of and contact information for two witnesses who would testify in his
    favour about the events that gave rise to the criminal charges. The fresh
    evidence establishes that they would have been willing witnesses and would have
    testified in support of the accuseds position. Counsel did not interview these
    people and did not call them as witnesses. The trial judge, in his reasons for
    judgment, drew an adverse inference against the accused for failure to call one
    of these witnesses.

[5]

These three key omissions on the part of trial counsel
    clearly flowed from failure to properly prepare for trial in the late summer
    after the trial counsel had successfully obtained a very early trial date for
    his client. The omissions are sufficiently serious that we cannot say that the
    appellant did not suffer prejudice. Indeed, in our view, this trial was simply
    not a fair trial for the appellant.

[6]

The appeal is allowed and the convictions for three
    counts of sexual interference are set aside. The Crown does not seek a new
    trial. Accordingly, the charges are stayed.

J.C. MacPherson J.A.

Robert J. Sharpe J.A.

R. G. Juriansz J.A.


